DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kazunori JP 10-197662. 
Regarding claim 1, Kazunori discloses a watch comprising (Figs. 29-31): a dial plate (164); an antenna that receives a satellite radio wave (2; GPS [0001],[0061]); an upper side display component fitted to a rotation axis projecting toward a visible side than of the dial plate (162), at least one of an hour hand, a minute hand, and a second hand being fitted to the rotation axis (162; Fig. 31); and a lower side display component that is disposed at a rear surface side of the dial plate in an exterior of the dial plate and that is capable of displaying information different from that of the upper side display component (6), wherein the watch displays time information by at least one of the upper side display component and the lower side display component (i.e. hands display time), a movement in the watch includes a first component layer on which at least a part of a wheel train mechanism for driving the upper side display component (161; [0080]), a motor for driving the wheel train mechanism [0080], and a motor driving circuit for driving the motor are disposed (below 1; [0080]) , and a second component layer that is positioned between the first component layer and the dial plate (between 1 and 164), and on which the lower side display component and at least a part of a driving component for driving 
Kazunori does not disclose the antenna so as not to be planary overlapped with, and so as to be disposed in parallel to, the lower side display component.
However, Kazunori in Fig. 28, does disclose a timepiece where the antenna (2) so as not to be planary overlapped with, and so as to be disposed in parallel to, the lower side display component (6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the location of the antenna from the location shown by Kazunori in Fig. 31 to a location on so as to be disposed in parallel to, the lower side display component, suggested by Fig. 28 because absent any criticality, is only considered to be an obvious modification of the Kazunori Fig. 31 device that a person having ordinary skill in the art at the time the invention was made would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified.  See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI. In this case, modifying the placement of the antenna in relation to the lower side display component would not change the function or destroy the invention from its 
Regarding claim 3, Kazunori discloses a watch comprising (Figs. 29-31): a dial plate (164); an antenna that receives a satellite radio wave (2; GPS [0001],[0061]); an upper side display component fitted to a rotation axis projecting toward a visible side than of the dial plate (162); at least one of an hour hand, a minute hand, and a second hand being fitted to the rotation axis (162; Fig. 31); and a lower side display component that is disposed at a rear surface side of the dial plate in an exterior of the dial plate and that is capable of displaying information different from that of the upper side display component (6), wherein the watch displays time information by at least one of the upper side display component and the lower side display component (i.e. hands display time), a movement in the watch includes a first component layer on which at least a part of a wheel train mechanism for driving the upper side display component (161; [0080]), a motor for driving the wheel train mechanism [0080], and a motor driving circuit for driving the motor are disposed (below 1; [0080]) , and a second component layer that is positioned between the first component layer and the dial plate (between 1 and 164), and on which the lower side display component and at least a part of a driving component for driving the lower side display component are disposed (i.e. the shaft of the hands 162) , wherein the antenna is disposed on the second component layer so as to be planarly overlapped with a metal component disposed on the first component layer (i.e. 2 is overlapped with 161, which includes metal components (see Fig. 31 [0080])), wherein the upper side display component includes a small hand (162), and wherein a gear fitted to the rotation axis fixed with the small hand is the metal component [0080], so as not to be planary overlapped with the lower side display 
Kazunori does not disclose the antenna so as not to be planary overlapped with, and so as to be disposed in parallel to, the lower side display component.
However, Kazunori in Fig. 28, does disclose a timepiece where the antenna (2) so as not to be planary overlapped with, and so as to be disposed in parallel to, the lower side display component (6).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the location of the antenna from the location shown by Kazunori in Fig. 31 to a location on so as to be disposed in parallel to, the lower side display component, suggested by Fig. 28 because absent any criticality, is only considered to be an obvious modification of the Kazunori Fig. 31 device that a person having ordinary skill in the art at the time the invention was made would be able to provide using routine experimentation since the courts have held that there is no invention in shifting the position if the operation of the device would not be thereby modified.  See In re Japikse, 86 USPQ 70 (CCPA 1950) and MPEP 2144.04 VI. In this case, modifying the placement of the antenna in relation to the lower side display component would not change the function or destroy the invention from its original intended purpose as it would still be able to display time and receive time signals from radio waves.
Regarding claims 2 and 7, Kazunori further discloses the watch, wherein the lower side display component is a liquid crystal panel or a date indicator for displaying a date (i.e. LCD 6).

Regarding claims 12 and 13, Kazunori further discloses the watch, wherein the metal component has a planar form (i.e. gear [0080]).
Regarding claims 14 and 15, Kazunori further discloses the watch, wherein a reception circuit component, operative for receiving a predetermined radio wave received by the antenna, that is disposed on the first component layer (3, 4; Fig. 29) or a layer opposite from the second component layer with the first component layer interposed therebetween.

Claims 5, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kazunori in view of Saito US 3,716,984.
Regarding claims 5 and 6, Kazunori further discloses the watch, wherein an operation mechanism that performs an operation relating to a display operation of the upper side display component or the lower side display component using an external operation member is disposed on the first component layer, (163 [0063], see Fig. 29).
Kazunori does not disclose and the operation mechanism is the metal component.
However, Saito discloses that watch stems are known to be made of metal, see col. 2 lines 1-2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kazunori to have the crown/stem be made of metal as suggested by Saito because doing so provides durability and strength to the device.
.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, the newly recited subject matter necessitate the new grounds of rejection.
Applicant's arguments filed 2 August 2021 have been fully considered but they are not persuasive. Regarding applicant’s argument that Kazunori does not teach the rotation axis disposed between the antenna and the lower side display component, Kazunori does disclose this feature. When looking from the perspective in Fig. 29, the rotation axis is disposed between the right side of the antenna, which is still the antenna, and the lower side display component. Therefore, in its broadest reasonable interpretation, Kazunori discloses these limitations of the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844